Name: 90/346/EEC: Commission Decision of 25 June 1990 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural structures and production;  Europe
 Date Published: 1990-07-03

 Avis juridique important|31990D034690/346/EEC: Commission Decision of 25 June 1990 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic) Official Journal L 170 , 03/07/1990 P. 0048 - 0048*****COMMISSION DECISION of 25 June 1990 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic) (90/346/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas by Decision 89/471/EEC (5), the Commission set the date 30 June 1990 as the final date for the application of Decision 87/43/EEC (6) on this subject and authorized the methods for grading pig carcases in Germany, which entail in particular the use of the apparatus termed 'Ultrasound-Scanner', results of measuring with which constitute the basis for a procedure for calibrating other apparatus for grading pig carcases; whereas the other apparatus apparently require further technical adjustments to satisfy the calibration conditions; whereas, for that reason, the period of application of Decision 87/43/EEC must be extended from 30 June 1990 to 31 December 1990; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 89/471/EEC, '30 June 1990' is hereby replaced by '31 December 1990'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 129, 11. 5. 1989, p. 12. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 233, 10. 8. 1989, p. 30. (6) OJ No L 17, 20. 1. 1987, p. 38.